Title: From John Adams to John Marshall, 22 August 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy Aug 22d 1800

I received last night your favor of the 12 & I am very happy to find that a correspondence upon terms of friendship & good humor has at length taken place between the office of State & the Spanish minister. I am entirely of your opinion, & approve of all you have done. The diclaration of Mr. Liston & Lord Grenville are to me satisfactory.
If the relation between American debtors & British creditors should not be left open to the latter to recover their just does in all cases where any thing can be recovered I should hope that a less sum than a million sterling would suffice. I agree however with you & the heads of departments that it is better to pay more than we conjecture is due than go through all the trouble & run all the risk of the arbitration. I think with you that an assignment of the claims would give more trouble than profit—yet some mouths might be stopped by such a stipulation. I must be of little consequence
With great esteem &c
